Filed 11/25/15 R.P. v. Superior Court CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


R.P. et al.,                                                         B268111

         Petitioner,                                                 (Los Angeles County Super. Ct.
                                                                     No. CK58667)
         v.

THE SUPERIOR COURT OF LOS
ANGELES COUNTY,

         Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES et al.,

         Real Parties in Interest.



         ORIGINAL PROCEEDINGS; petition for writ of mandate. Anthony Trendacosta,
Judge. Petition granted.
         Roberto Flores; Quinn Emanuel Urquhard & Sullivan, Lori Alvino McGill, for
Petitioner.
         No appearance by Respondent.
         Mary C. Wickham, Interim County Counsel, Kim Nemoy, Principle Deputy
County Counsel, for Real Party in Interest Los Angeles County Department of Children
and Family Services.
         Children’s Law Center of Los Angeles-CLC 1 and Jennifer M. McCartney for
Real Party in Interest Minor Alexandria P.
                       ________________________________


         On November 12, 2015, this court filed its notice of intent to treat de facto
parents’ petition for writ of supersedeas as a petition for writ of mandate in the first
instance, commanding the dependency court to vacate its placement order dated
November 3, 2015, and remanding the cause with direction to apply the burden of proof
articulated in In re Alexandria P. (2014) 228 Cal. App. 4th 1322, 1354 (Alexandria P.).
This court has received and considered letter briefs from the parties. We now issue the
writ in the first instance.
         When the issue of placement was first addressed by the dependency court in its
decision filed December 9, 2013, it concluded, “In this case, the [de facto parents] were
unable to meet their burden by clear and convincing evidence, that either the child
currently had extreme psychological or emotional problems or would definitely have
them in the future.” On appeal, this court held that the dependency court erred only in its
characterization of the burden on the de facto parents, and that the correct burden was
proof “by clear and convincing evidence that there is a significant risk that a child will
suffer serious harm as a result of a change in placement.” (Alexandria P., supra, 228
Cal.App.4th at p. 1354.) We remanded the matter to the dependency court with
directions to determine if good cause existed to deviate from the Indian Child Welfare
Act’s adoptive placement preferences. (Alexandria P., supra, at p. 1357; 25 U.S.C. §
1915.)
         As contemplated by our opinion, upon remand the dependency court considered
additional evidence and arguments before rendering its decision. In its written decision,
the court described the burden on the de facto parents in language that is identical, word-
for-word, to the language we disapproved as an incorrect statement of law in the prior
appeal.



                                               2
       The parties have presented differing views in their letter briefs on whether the
dependency court applied the standard mandated by Alexandria P. Because of the lack of
clarity on this issue and the emergent circumstances described in our November 12, 2015
notice, we conclude a peremptory writ should issue in the first instance on the basis that
this is the “exceptional case” in which “‘there is an unusual urgency requiring
acceleration of the normal process.’” (Alexander v. Superior Court (1993) 5 Cal. 4th
1218, 1223, disapproved of on another ground in Hassan v. Mercy American River
Hospital (2003) 31 Cal. 4th 709, 724, fn. 4, quoting Ng v. Superior Court (1992) 4 Cal. 4th
29, 35.)
       We reach this determination based on the following factors. The written order of
the dependency court, whether intentionally or through inadvertence, repeats the burden
of proof rejected by this court in Alexandria P. Taking into consideration the nature of
the error, the already lengthy dependency in this case, and the need for a prompt and
permanent resolution of the issue of placement, we direct the court to vacate its
November 3, 2015 order, and enter a new placement order based on application of the
burden of proof set forth in Alexandria P., supra, 228 Cal.App.4th at page 1354.
       The dependency court is directed to resolve the issue of placement in an
expeditious fashion. The child in this case is entitled to a prompt resolution of the issue
of placement. Absent extraordinary circumstances, the dependency court is directed to
resolve the issue of placement within 30 days of issuance of the remittitur. Due to the
change in dependency bench officers presiding over this case, the Presiding Judge of the
Juvenile Court of Los Angeles County is directed to ensure that a judicial officer is
promptly assigned to resolve the placement issue within the time frame set forth in this
opinion. Absent a determination of good cause in the discretion of the dependency court,
the court is not obligated to consider additional evidence on the issue of placement. (Cf.
People v. Collins (2010) 49 Cal. 4th 175, 256-257 [judge who did not preside over penalty
phase of capital case may review the trial record and rule on automatic motion for
modification of a verdict of death].)



                                             3
       Issuance of the writ of mandate in the first instance is not intended to suggest how
the dependency court should resolve the issue of placement at a new hearing. The stay
previously imposed in this case is vacated. The issue of whether the pending appeal is
moot will be addressed by separate order of this court.


                                          DISPOSITION


       Let a peremptory writ of mandate issue, directing respondent court to vacate its
placement order dated November 3, 2015. In the absence of extraordinary circumstances,
respondent court is to issue a new placement order within 30 days of issuance of the
remittitur applying the test set forth in In re Alexandria P. (2014) 228 Cal. App. 4th 1322,
1354. The Presiding Judge of the Juvenile Court of Los Angeles County is directed to
ensure that this case is promptly assigned to a judicial officer for resolution within the
time frame set forth herein.




              KRIEGLER, J.


We concur:




              TURNER, P.J.




              MOSK, J.




                                              4